*107The opinion of the court was delivered by
Isham, J.
The judgment of the county court in this casé must be affirmed. The question in the case arises on a motion to dismiss for want of jurisdiction by the justice, before whom the suit was originally commenced.
The Comp. Stat. 233 § 20, 21, gives exclusive jurisdiction to justices of the peace, of all actions of a civil nature where the debt or matter in demand does not exceed one hundred dollars; and in actions on book account the statute provides, that the matter in demand shall be the debtor side of the plaintiff’s booh. The plaintiff’s book, and the debit side of that book, affords the only rule by which the jurisdiction of the justice is to be determined. The jurisdiction of the justice is not affected by the defendant’s book, nor by any entries therein, which he may make to the credit of the plaintiff. The statute makes no such reference; but it is expressly confined to. the debit side of the plaintiff’s book.
The adoption of the rule, which is contended for by the defendant, that the credit on the defendant’s book will affect the jurisdiction of the justice, would manifestly introduce a rule, defining and limiting the jurisdiction of that court, different from that which is given by statute.
The case of Stone v. Winslow, 7 Vt. 338, is decisive on this subject. The court in that case remarked, “that it was improper “ for the defendant to show that the plaintiff has not charged as “high a price as was agreed, or has not charged all the articles soldf “ or any other matter out of the booh, to enhance the debt or alter “ the jurisdiction.” The doctrine of this case was afterwards approved in Nichols v. Packard, 16 Vt. 91, and it is regarded as the only rule that can properly be adopted.
Judgment affirmed.